         Case 5:20-cr-00243-HE Document 3 Filed 09/30/20 Page 1 of 2




             m THE UNITED STATES DISTRICT COURT FOR THE

                      WESTERN DISTRICT OF OKLAHOMA



UNITED STATES OF AMERICA,

                    Plaintiff,

             -vs-                                    Case No. CR-20-243-HE


TRAYMON EUREAL GREEN,

                    Defendant.



                             MOTION FOR ORDER FOR
               WRIT OF HABEAS CORPUS AD PROSEOUENDUM



      The United States Attorney for the Western District of Oklahoma seeks to bring

Traymon Eureal Green, Oklahoma County Jail Inmate Number 200408269, before the

Court for one or more hearings.

      Therefore,the United States moves for a Writ of Habeas Corpus Ad Prosequendum,

directed to the United States Marshal for the Western District of Oklahoma, commanding

him to produce the defendant before this Court on October 7, 2020, at 3:00 p.m., for any

hearings necessary in this case. The United States also asks that the Oklahoma County Jail

be directed to surrender the defendant as directed by the Court.
Case 5:20-cr-00243-HE Document 3 Filed 09/30/20 Page 2 of 2




                             Respectfully submitted,

                             TIMOTHY J. DOWNING
                             United States Attorney




                             s/WTLSON D. McGARRY
                             Assistant U.S. Attorney
                             Bar No. 31146
                             210 Park Avenue, Suite 400
                             Oklahoma City, Oklahoma 73102
                             (405)553-8700(Office)
                             (405)553-8888(Fax)
                             Wilson.McGarry@usdoj.gov
